 Case: 4:20-cv-01234-HEA Doc. #: 17 Filed: 08/20/21 Page: 1 of 8 PageID #: 108



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OFMISSOURI
                           EASTERN DIVISION

TERRIS WILLSON, et al.,                      )
                                             )
      Plaintiffs,                            )
                                             )
vs.                                          )      CASE NO. 4:20CV1234 HEA
                                             )
EMPIRE FIRE AND MARINE                       )
INSURANCE COMPANY,                           )
                                             )
      Defendant.                             )


                    OPINION, MEMORANDUM AND ORDER

      This matter is before this Court on Plaintiffs’ Motion to Remand, [Doc. No.

10], and Defendant’s Motion to Dismiss, [Doc. No. 5]. The parties oppose the

respective motions. For the reasons set forth below, the Motion to Remand will be

denied and the Motion to Dismiss will be granted.

                             Facts and Background

      On May 14, 2020, Plaintiffs filed a Petition in the Circuit Court of the

Twenty–Second Judicial Circuit, City of St. Louis, Missouri seeking uninsured

motorist coverage under an insurance policy issued by Defendant on a rental

vehicle from Enterprise Leasing Company of STL, LLC. Plaintiffs were allegedly

injured on April 12, 2019 when their Enterprise rental car was struck by an

uninsured motorist. Plaintiff Wilson purchased an insurance policy from
 Case: 4:20-cv-01234-HEA Doc. #: 17 Filed: 08/20/21 Page: 2 of 8 PageID #: 109




Defendant at the time of the rental. Plaintiffs allege Defendant is obligated to pay

their claims under the policy and have vexatiously refused to pay.

      Defendant claims its policy excludes uninsured coverage. Plaintiffs argue

under Missouri law, uninsured coverage is mandatory.

        On September 11, 2020, Defendant removed the matter to this Court.

Defendant based removal on diversity jurisdiction, which requires complete

diversity of citizenship among the litigants and an amount in controversy greater

than $75,000, exclusive of interest and costs. 28 U.S.C. § 1332(a). The parties

agree that the parties are diverse.

      Having established diversity of citizenship, the parties dispute whether the

amount in controversy exceeds $75,000, exclusive of interest and costs. Plaintiffs

have submitted affidavits that their damages are less than the jurisdictional amount,

however, Defendant argues the affidavits are insufficient to establish the amount in

controversy is less than the required amount

                                      Discussion

Motion to Remand

      Where a complaint alleges no specific amount of damages, the removing

party must prove by a preponderance of the evidence that the amount in

controversy meets the jurisdictional requirements. Bell v. Hershey Co., 557 F.3d

953, 956 (8th Cir. 2009); In re Minnesota Mut. Life Ins. Co. Sales Practices Litig.,


                                          2
 Case: 4:20-cv-01234-HEA Doc. #: 17 Filed: 08/20/21 Page: 3 of 8 PageID #: 110




346 F.3d 830, 834 (8th Cir. 2003); Kopp v. Kopp, 280 F.3d 883, 885 (8th Cir.

2002). In this circuit, the amount in controversy equals “the value to the plaintiff of

the right sought to be enforced.” Schubert v. Auto Owners Ins. Co., 649 F.3d 817,

821 (8thCir. 2011) (quoting Advance Am. Servicing of Ark. V. McGinnis, 526 F.3d

1170, 1173 (8th Cir. 2008)). “The jurisdictional fact...is not whether the damages

are greater than the requisite amount, but whether a fact finder might legally

conclude they are.” James Neff Kramper Family Farm P'ship v. IBP, Inc., 393 F.3d

828, 833 (8th Cir. 2005) (quoting Kopp, 280 F.3d at 885). Based on the allegations

in the Petition, which Defendant cited in the notice of removal, a fact finder might

legally (and reasonably) conclude that the damages exceed $75,000, exclusive of

cost.

        Once the removing party meets its burden of proof, the non-removing party

must establish to a legal certainty that the amount in controversy is not in excess of

$75,000. Green v. Dial Corp., 2011 WL 5335412, at *1 (E.D. Mo. Nov. 4, 2011)

(citing Bell, 557 F.3d at 956).

        In the Eighth Circuit, plaintiffs may also establish the amount in controversy

to a legal certainty through a binding stipulation. “Where state law prohibits

plaintiffs from specifying damages in their state court complaints, this Court and

others in the Eighth Circuit have considered a post-removal stipulation to

determine whether jurisdiction has attached” as long as the stipulation clarifies,


                                           3
 Case: 4:20-cv-01234-HEA Doc. #: 17 Filed: 08/20/21 Page: 4 of 8 PageID #: 111




rather than amends the original pleading. Toberman v. BPV Market Place

Investors, LLC, No. 4:16–CV–519 (CEJ) (E.D. Mo. Jun. 1, 2016) (citing Ingram v.

Proctor & Gamble Paper Products Co., No. 4:11–CV–549 (CAS), 2011 WL

1564060, at *2 (E.D. Mo. Apr. 25, 2011)). Because Plaintiffs’ affidavits do not

unequivocally aver they will not collect an amount in excess of $75,000, their

affidavits they “ha[ve] not entered into a binding stipulation that the amount in

controversy does not and will not exceed the Court's jurisdictional amount in

controversy,” nor will they collect any verdict in excess of $75,000 “Plaintiff's

arguments are dubious.” Schmidt v. Flesch, No. 4:05–CV–1498 (HEA), 2006 WL

1026952, at *2 (E.D. Mo. Apr. 13, 2006). The Motion to Remand will be denied.

Motion to Dismiss

      The purpose of a motion to dismiss under Rule 12(b)(6) of the Federal Rules

of Civil Procedure is to test the legal sufficiency of the complaint. When

considering a Rule 12(b)(6) motion, the Court must assume the factual allegations

of the complaint to be true and construe them in favor of the plaintiff. Neitzke v.

Williams, 490 U.S. 319, 326–27, 109 S. Ct. 1827, 104 L. Ed. 2d 338 (1989). The

Court is not bound to accept as true a legal conclusion couched as a factual

allegation. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

      To survive a Rule 12(b)(6) motion to dismiss, the complaint “must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible


                                            4
 Case: 4:20-cv-01234-HEA Doc. #: 17 Filed: 08/20/21 Page: 5 of 8 PageID #: 112




on its face.’” Ashcroft v. Iqbal, 556 U.S. 662 (2009) (quoting Twombly, 550 U.S. at

570). Although “specific facts are not necessary,” the plaintiff must allege facts

sufficient to “give fair notice of what the ... claim is and the grounds upon which it

rests.” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (quoting Twombly, 550 U.S.

544, 555 (2007)).

       A plaintiff’s obligation to provide the “grounds” of his “entitlement to

relief” requires more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.” Twombly, 550 U.S. at 555. A complaint

“must contain either direct or inferential allegations respecting all the material

elements necessary to sustain recovery under some viable legal theory.” Id. at 562.

This standard “simply calls for enough fact[s] to raise a reasonable expectation that

discovery will reveal evidence of [the claim or element].” Id. at 556. The issue is

not whether the plaintiff will ultimately prevail, but whether the plaintiff is entitled

to present evidence in support of [her] claim.” Twombly, 550 U.S. at 556.

       In addressing a motion to dismiss, the Court “may consider the pleadings

themselves, materials embraced by the pleadings, exhibits attached to the

pleadings, and matters of public record.” Illig v. Union Elec. Co., 652 F.3d 971,

976 (8th Cir. 2011). The Court finds the insurance policy at issue is necessarily

embraced by the pleadings matters of public record and properly considered at this

stage of the litigation.


                                           5
 Case: 4:20-cv-01234-HEA Doc. #: 17 Filed: 08/20/21 Page: 6 of 8 PageID #: 113




      Under Missouri law, the interpretation of an insurance policy is a question of

law, Brazil v. Auto-Owners Ins. Co., 3 F.4th 1040, 1042 (8th Cir. 2021)(citing

Capitol Indem. Corp. v. 1405 Assocs., Inc., 340 F.3d 547, 549 (8th Cir. 2003).

“Missouri courts apply general contract-interpretation principles” to the

interpretation of insurance policies. Id. (quoting Gohagan v. Cincinnati Ins., 809

F.3d 1012, 1015 (8th Cir. 2016). Where policy language is unambiguous, Missouri

courts will enforce the policy as written absent a statute or public policy requiring

coverage. Id; Rodriguez v. Gen. Accident Ins. Co. of Am., 808 S.W.2d 379, 382

(Mo. 1991).

      Section D Paragraph 5 excludes “Liability arising out of or benefits payable

under any uninsured or underinsured motorists law, in any state.” Further, the

Rental Agreement also sets out key exclusions of the Supplemental Liability

Policy: “(d) Liability arising out of or benefits payable under any uninsured or

underinsured motorist law in any state.”

      Plaintiff argues that because Missouri law, R.S.Mo § 379.203.1, mandates

uninsured motorist coverage, the exclusion cannot be enforced. Defendant is

correct, however, that the policy at issue is a supplemental excess policy and as

such, the policy does not cover uninsured motorists. Rather, the Missouri Motor

Vehicle Financial Responsibility Law and the issue of uninsured motorist coverage




                                           6
 Case: 4:20-cv-01234-HEA Doc. #: 17 Filed: 08/20/21 Page: 7 of 8 PageID #: 114




is covered under the rental agreement with the owner of the vehicle, i.e.,

Enterprise.

      If the insurance policy does not violate a statute or public policy requiring
      coverage, a court must “accept the written policy as the expression of the
      agreement made by the parties, and give effect to the intentions of the parties
      as disclosed by clear and unambiguous language.” Rudden, 398 F.Supp.2d at
      1072–73 (citing Childers v. State Farm Fire & Cas. Co., 799 S.W.2d 138,
      140 (Mo. Ct. App. 1990)). Hertz's other insurance clause in its rental
      agreement did not exclude or bar Plaintiff or other operators from
      compulsory coverage as mandated by the MVFRL. [Doc. 30–2.] Instead,
      Hertz clearly shifted their [sic] primary financial responsibility of the
      MVFRL's mandatory requirements onto Plaintiff and State Farm when
      Plaintiff declined the Hertz Policy. No other insurance policy clauses or
      exclusions are at issue in this case. As a result, the Court finds that Hertz's
      other insurance clause does not violate the public policy purpose of the
      MVFRL. Given that Plaintiff's uninsured motorist coverage under his State
      Farm Policy is above the amount required in the MVFRL, Hertz is not liable
      for any payments arising out of the Plaintiff's accident.

Pitts v. State Farm Mut. Auto. Ins. Co., 273 F. Supp. 3d 1044, 1051 (E.D. Mo.

2017). Defendant’s Supplemental Insurance policy sufficiently shifts the

mandatory MVFRL requirements to Enterprise. The Petition therefore fails to

state a claim against Defendant for coverage. Likewise, Plaintiff is unable to state

a claim for vexatious refusal to pay by reason of the failure to state a claim for

coverage. See See Olga Despotis Tr. v. Cincinnati Ins. Co., No. 4:12–CV–2369

RLW, 2016 WL 831933, at *4 (E.D. Mo. Feb. 29, 2016) (finding claim for

vexatious refusal to pay failed where plaintiff failed to state a claim for breach of

contract), aff’d 867 F.3d 1054 (8th Cir. 2017). Defendant’s Motion to Dismiss will

be granted.

                                           7
 Case: 4:20-cv-01234-HEA Doc. #: 17 Filed: 08/20/21 Page: 8 of 8 PageID #: 115




                                     Conclusion

      Because Plaintiff has failed to prove the amount in controversy to a legal

certainty or make a binding stipulation as to the amount in controversy, the Court

cannot conclude that the jurisdictional amount at the time of removal did not

exceed $75,000.

      Defendant’s Motion to Dismiss is well taken. Plaintiff has failed to state a

claim under the supplemental insurance policy issued by Defendant. Likewise,

since there is no claim under the policy, the claim for vexatious refusal to pay fails

as well.

      Accordingly,

      IT IS HEREBY ORDERED that Plaintiff's Motion to Remand Doc. No.

10] is DENIED.

      IT IS FURTHER ORDERED that Defendant’s Motion to Dismiss, [Doc.

No. 5] is GRANTED.

      IT IS FURTHER ORDERED that this matter is dismissed.

      An appropriate order of dismissal is entered this same date.

      Dated this 20th day of August 2021.



                                 ________________________________
                                   HENRY EDWARD AUTREY
                                 UNITED STATES DISTRICT JUDGE


                                          8
